Title: To Thomas Jefferson from James Cutbush, 3 July 1823
From: Cutbush, James
To: Jefferson, Thomas


Dr Sir.
West Point
July 3d 1823
You will receive by this days mail a copy of my lectures. I intend if I re receive encouragement, to publish a complete class book on the Applications of Chemistry.  There are some   errata in the work owing to the printer living some 8 or 10 miles from us, and all my communications with him were in writing: I have made the corrections, however, with a pencil.  As to the book itself, it contains more facts on particular subjects than any other I am acquainted, and A great deal of my own research and observation.However, as to the Merit of the work, and its usefulness, you will be better competent to judge.Prof. Crozet succeeded in his application: I believe he may be indebted to you for his success. You will find him useful in your state.With high respect and consideration, I am     very respectfully, Your devoted friend.Jas Cutbush